Judge Webb
dissenting.
I dissent. I do not believe Moretz v. Richards and Associates, Inc., 316 N.C. 539, 342 S.E. 2d 844 (1986) mandates the result reached by the majority. That case dealt with a contention by the defendants that they should receive credit on an award for a permanent partial disability for disability payments made before the plaintiff was found to be permanently partially disabled. In this case the disability and sickness benefits plan did not provide “fringe benefits or . . . insurance proceeds that are of a contractual nature. . . .” It contemplated that some of its benefits might overlap with benefits under the Workers’ Compensation Act and provided that the plaintiff would not be paid under the plan for anything for which the plaintiff received workers’ compensation. I disagree with the majority that the coordination of the plan with workers’ compensation does not bring payments under the plan under G.S. 97-42. I believe the plain words of the statute make this section applicable in this case. I vote to reverse the opinion and award of the Industrial Commission.